Citation Nr: 1234110	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  03-10 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for the service-connected residuals of a gunshot wound (GSW) of Muscle Group XX of the dorsal spine (thoracic spine injury) rated as 20 percent prior to September 8, 2011, and 40 percent since September 28, 2011.  

2.  Entitlement to an increased rating for the service-connected residuals of a gunshot wound to Muscle Group II (right shoulder injury) rated as 20 percent prior to July 29, 2008, and 40 percent since July 29, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from July 1941 to July 1944; he was awarded a Purple Heart for injuries sustained on January 31, 1943, while serving in North Africa during World War II. 

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from an April 2001 rating decision in which the Regional Office (RO) in Montgomery, Alabama continued separate 20 percent ratings for residuals of a wound to the thoracic spine and of a GSW to the right shoulder and continued a 10 percent rating for a lumbar spine nerve injury. The Veteran filed a timely appeal of these determinations to the Board. 

In December 2004, the Board remanded this case for further development to the RO via the Appeals Management Center (AMC), in Washington, DC.  Later, in a January 2006 rating decision, the AMC granted service connection for peripheral neuropathy of the right and left lower extremities and assigned separate initial 10 percent ratings, effective February 14, 2005.  In February 2006, the Veteran filed a notice of disagreement (NOD) with regard to the initial ratings and effective dates assigned.  In October 2006 the Board remanded the issues of entitlement to higher initial ratings for peripheral neuropathy of the right and left lower extremities and for earlier effective dates for grant of service connection for peripheral neuropathy of the right and left lower extremities for the issuance of a Statement of the Case (SOC), in accord with the holding in Manlincon v. West, 12 Vet. App. 238 (1999). The Veteran was furnished an SOC in March 2007, but failed to perfect his appeal with regard to these issue.  Thus, they are no longer before the Board in appellate status. 

In October 2006 the Board also denied the Veteran's claims for increased ratings for thoracic spine, right shoulder, and lumbar spine nerve injuries.  The Veteran appealed the October 2006 denial of entitlement to increased ratings for the thoracic spine and right shoulder to the United States Court of Appeals for Veterans Claims (Court).   In an October 2007 Order, the Court granted the parties' October 2007 Joint Motion for Partial Remand and vacated and remanded the October 2006 Board decision that denied increased ratings for residuals of thoracic spine and right shoulder injuries.  It was noted that the issue of entitlement to an increased rating for nerve injury to the lumbar spine was dismissed as abandoned.  Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997). 

In March 2008, the Board remanded the claims of entitlement to increased ratings for residuals of thoracic spine and right shoulder injuries for action consistent with the October 2007 joint motion.  In July 2009, the Board denied the claim for an increased rating for residuals of a GSW to the right shoulder and remanded the claim for an increased rating for residuals of a thoracic spine injury for development compliant with the Board's March 2008 remand instructions.  The Veteran then appealed the July 2009 Board decision to the Court.  In a February 2010 Order, the Court granted the parties' February 2010 Joint Motion for Partial Remand, which vacated the July 2009 Board denial of an increased rating in excess of 20 percent for the residuals of a GSW to the right shoulder.  

In February 2011 the Board remanded the issues of entitlement to an increased rating in excess of 20 percent for the service-connected residuals of a GSW to the thoracic spine and the residuals of a GSW to the right shoulder for further development; specifically, for a VA examination.  The Veteran was afforded a new VA examination in November 2011.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In February 2011 the Board also remanded the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) for further development.  However, during the pendency of the appeal, a May 2012 rating decision granted the Veteran a TDIU rating.  Thus, all benefits sought on appeal have been granted and the issue is no longer on appeal.  

The May 2012 RO rating decision also granted the Veteran an increased rating of 40 percent for the residuals of a GSW to the thoracic spine effective September 8, 2011, and an increased rating of 40 percent for residuals of a GSW to the right shoulder effective July 29, 2008.  Inasmuch as higher ratings are available, and inasmuch as a claimant is presumed to be seeking the maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In May 2004, the Veteran testified during a Travel Board hearing conducted before the undersigned Veterans Law Judge at the RO; a copy of the transcript is of record. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to September 8, 2011, the Veteran's residuals of a GSW Muscle Group XX of the dorsal spine are not manifested as severe.

2.  Since September 8, 2011, the Veteran's residuals of a GSW Muscle Group XX of the dorsal spine is manifested as severe and the schedular evaluations assigned adequately encompass the nature and extent of such disabilities, including pertinent symptoms and manifestations thereof, and fully compensate the Veteran for the level of disablement shown to result.

3.  Prior to July 29, 2008, the Veteran's residuals of GSW involving Muscle Group II, is not manifested as moderately severe.  They are also not manifested by ankylosis, malunion, dislocation, fibrous union, or some other more significant impairment, such as frequent dislocations of the joint or limitation of motion of the arm midway between the side and shoulder level. 

4.  Since July 29, 2008,  the Veteran's GSW of the right shoulder is not manifested as fibrous union of the humerus and the schedular evaluations assigned for the Veteran's residuals of a GSW involving Muscle Group II adequately encompass the nature and extent of such disabilities, including pertinent symptoms and manifestations thereof, and fully compensate the Veteran for the level of disablement shown to result.


CONCLUSIONS OF LAW

1.  Prior to September 8, 2011, the criteria for the assignment of an increased rating in excess of 20 percent for residuals of a gunshot wound, dorsal, involving Muscle Group XX, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.73; Diagnostic Code 5320 (2011). 

2.  Since September 28, 2011, the criteria for the assignment of an increased rating in excess of 40 percent for residuals of a gunshot wound, dorsal, involving Muscle Group XX, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.73; Diagnostic Code 5320 (2011). 

3.  Prior to July 29, 2008, the criteria for the assignment of an increased rating in excess of 20 percent for residuals of a gunshot wound involving Muscle Group II, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.73; Diagnostic Codes 5200- 5203, 5302 (2011). 

4.  Since July 29, 2008, the criteria for the assignment of an increased rating in excess of 40 percent for residuals of a gunshot wound involving Muscle Group II, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.73; Diagnostic Codes 5200- 5203, 5302 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided VCAA notice in February 2003, November 2003, December 2004, and May 2008.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in May 2008 of the applicable rating criteria.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim(s) in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, VA examinations and statements and testimony from the Veteran and his representative.  The Board notes the Veteran has been afforded VA examinations in August 2000, April 2003, February 2005, July 2008, September 2009, and September 2011.  The Board finds that these examinations are adequate because the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  In addition, they comply with the Board remands; as the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, a remand for another VA examination is not warranted. 

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board notes that both issues on appeal involve residuals of GSW and damage to the Veteran's muscles, specifically Muscle Groups XX and II.  Under 38 C.F.R. § 4.56  evaluation of the severity of muscle disabilities depends on the following factors: (a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  (b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  (c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  (d) Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately-severe or severe as follows: 

(1) Slight disability of muscles-(i) Type of injury.  Simple wound of muscle without debridement or infection.  (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles-(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

(3) Moderately severe disability of muscles-(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

(4) Severe disability of muscles-(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings. Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 

In addition, when evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

For history purposes the Board notes that the issues on appeal, residuals of GSW to Muscle Groups XX and II, are the result of the same in-service incident.  According to the Veteran's service treatment records, in January 1943 the Veteran was hit by machine gun fire in the left thigh, chest, and back.  In February 1943 he was diagnosed with a debrided and sutured wound of the right anterior axillary, fold clean; a thru and thru wound of the anterior aspect of the left upper thigh over the hip, infected; and two small healed shrapnel wounds of the upper back.  It was additionally noted in March 1943 that the Veteran had a mild, lacerated wound of the right axilla; a moderately severe, penetrating wound of the left thigh; and a mild, lacerated wound of the back.  Also in March 1943, it was noted that he had marked improvement and that his wounds were practically healed and that he was ready to be discharged to duty.  In a June 1944 service treatment record it was stated that the Veteran suffered a bullet wound in his back and part of his vertebral column was smashed; he also had bullet wounds of the left thigh and right chest.  It was noted that he was unsuited for full field duty because he was incapacitated by his battle wounds.  A September 1944 VA examination report reflects a history of being struck by five machine gun bullets in service.  There was a 3.5 inch nonadherent scar at the fold extending from the upper part of the right axilla upwards.  There was no limitation of motion of the arm.  There was no loss of muscle tissue.  The Veteran was diagnosed with scars of multiple gunshot wounds. 

The medical evidence in this case consists of post-service treatment records and several VA examinations.  The first of these examinations is dated in August 2000. The examiner noted the Veteran's history of gunshot wounds in service.  Upon examination of the Veteran's right shoulder, the Veteran was indicated to have abduction of 88 degrees, flexion of 120 degrees, external rotation of 80 degrees and internal rotation of 70 degrees.  X-rays revealed degenerative joint disease of both shoulders and the thoracic spine with retained shrapnel in the soft tissue of the back. X-rays also revealed advanced degenerative joint disease in the Veteran's low back at L3-S1.  The Veteran was diagnosed with degenerative joint disease of the thoracic spine and both shoulders, and advanced degenerative joint disease from L3-S1. 

The Veteran was afforded a second VA examination in April 2003.  Again, the examiner noted the Veteran's history of gunshot wounds in service.  The Veteran reported intermittent pain in the thoracic spine.  The Veteran also reported that he has pain when he moves his right shoulder and that he is unable to raise his arms above his head.  The Veteran reported shooting pain from a nerve injury.  Upon examination, the examiner indicated that range of motion of the thoracic spine could not be determined.  Range of motion testing of the right shoulder revealed flexion of 160 degrees bilaterally, abduction of 60 degrees bilaterally, external rotation of 60 degrees bilaterally, and internal rotation of 90 degrees bilaterally.  The Veteran complained of pain with testing over his right pectoral muscle, but the examination indicated no erythema or tenderness on palpation.  A neurological examination revealed intact sensation, symmetrical motor strength in the upper and lower extremities bilaterally, hyperreflexive tendon reflexes on the left lower extremity compared to the right, grossly intact cranial nerves II-XII, and negative Romberg and Apley's tests.  X-rays indicated mild to moderate degenerative joint disease of the right shoulder, and with respect to the thoracic spine, mild degenerative spondylosis, dorsal scoliosis, and a shrapnel fragment in the soft tissue posterior to T7.  The Veteran was diagnosed with, among other things, old gunshot wound to thoracic spine with current mild degenerative spondylosis, dorsal scoliosis, and retained shrapnel fragment.  Also, an old gunshot wound to the right shoulder with mild to moderate degenerative joint disease and moderate functional loss due to pain, and history of nerve injury at L2-L3. 

The Veteran was again examined by VA in February 2005.  The examiner indicated that the Veteran's claims file was reviewed and the Veteran's medical history was noted.  The Veteran reported pain in his cervical spine for years that had become progressively worse.  The Veteran stated that the pain is sharp and intermittent and occurs on a daily basis.  He also indicated stiffness and weakness in his cervical spine, but denied flare-ups in this condition.  The Veteran also reported having some numbness of both hands with weakness of both arms.  And the Veteran reported sharp intermittent pain in his lumbar spine region.  The Veteran denied flare-ups with his lumbar spine condition, but indicated that he had some weakness of his lower extremities.  No complaints regarding his bowel or bladder were indicated, although the Veteran did indicate some erectile dysfunction for the past several years.  The Veteran indicated that he could walk approximately half a block, but tires after that.  He also indicated that he is not steady on his feet and has a history of falls.  The Veteran was noted to be right handed.  Upon examination of the cervical spine, moderate spasm of the paraspinal muscles was noted, without tenderness.  No deformity was indicated.  Range of motion testing for his cervical spine revealed forward flexion of 0-15 degrees with pain, extension of 0-10 degrees with pain, left lateral flexion of 0-10 degrees with pain, right lateral flexion of 0-25 degrees with pain, left rotation of 0-10 degrees with pain, and right rotation of 0-25 degrees with pain.  With repetitive use the examiner indicated there was pain, weakness, fatigue and lack of endurance for all ranges of motion, with pain causing the major functional impact.  Upon examination of the thoracolumbar spine, there was moderate spasm of the paraspinal muscles with tenderness from the L3-S1 region bilaterally.  There was a decrease in the normal lordotic curvature of the spine, but no kyphosis or scoliosis of the spine was noted.  Range of motion testing revealed forward flexion of 0-90 degrees with pain beginning at 15 degrees, extension of 0-15 degrees with pain, left lateral flexion of 0-20 degrees with pain, right lateral flexion of 0-25 degrees with pain, left rotation of 0-25 degrees with pain, and right rotation of 0-30 degrees with pain.  With repetitive use the examiner indicated there was pain, weakness, fatigue and lack of endurance with repetitive use for all ranges of motion, with fatigue causing the major functional impact.  Neurological testing indicated that cranial nerves II-XII were grossly intact.  There was normal sensation to pinprick and vibratory sense in both upper extremities, absent sensation to pinprick and vibratory sense on the left lower extremity, and decreased sensation to pinprick and vibratory sense in the right lower extremity.  Coordination was fair.  Deep tendon reflexes were 2/4 and symmetrical in both upper and lower extremities and 2/5 in both lower extremities.  The Veteran was diagnosed with severe spondylosis of the cervical spine; chronic cervical spine strain with moderate spasm of the paraspinal muscles; moderate to severe functional loss due to pain on range of motion; advanced degenerative osteoarthritis of the lumbar spine; and chronic thoracolumbar spine strain with moderate spasm of the paraspinal muscles and moderate to severe functional loss due to pain on range of motion.  The examiner also indicated that the Veteran suffered peripheral neuropathy of both lower extremities, but indicated that there was no evidence of peripheral neuropathy of the upper extremities. 

The Veteran was again examined by VA in October 2005 in connection with his right shoulder disability.  The Veteran's medical history was noted and the Veteran reported complaints of dull, intermittent daily pain lasting all day in his right shoulder.  During the pain, the Veteran indicated a 20 percent reduction in range of motion of his shoulder.  The Veteran also reported complaints of sharp intermittent daily pain in his right thoracic spine region which lasts all day and all night.  The Veteran denied flare-ups in his thoracic spine condition and indicated no limitation of motion of his thoracic spine.  Upon examination of the right shoulder, no effusion, tenderness, crepitus, deformity or spasm were noted.  Range of motion testing revealed flexion of 0-120 degrees with pain, abduction of 0-120 degrees with pain, adduction of 0-55 degrees with pain, external rotation of 0-20 degrees with pain, and internal rotation of 0-25 degrees with pain.  With repetitive use there was pain, weakness, fatigue, and lack of endurance, but no additional limitation of motion for all ranges of motion.  Upon examination of the thoracic spine, the examiner indicated no spasm or tenderness of the paraspinal muscles bilaterally, no deformity of the spine, and no tendon damage.  Strength was 3/5 in the right upper extremity and 4/5 in the left upper extremity and both lower extremities.  There was no indication of muscle herniation of the thoracic spine or of the right shoulder.  The Veteran was diagnosed with chronic thoracic spine strain with no functional loss due to pain; old gunshot wound to the muscle group XX, dorsal, with residuals of scar; old gunshot wound to muscle group II with residuals of scar; rotator cuff tear of the right shoulder; osteoarthritis of the right acromioclavicular joint; chronic right shoulder strain with mild to severe functional loss due to pain on range of motion.  The examiner indicated that the Veteran's current level of impairment was moderate due to residuals of the service-connected gunshot wound to the right shoulder and thoracic spine. 

In December 2005, the examiner who conducted the February and October 2005 VA examinations submitted an addendum indicating that the Veteran's claims file was reviewed and that the diagnosis of the Veteran's conditions remained the same.  The examiner also indicated that, with respect to the cervical spine, there are no additional degrees of limitation of motion on repeated use and there are no flare-ups.  In addition, the examiner indicated that the disability has not been productive of any incapacitating episodes that require bed rest prescribed by a physician or treatment by a physician. 

The Veteran was afforded a VA examination in July 2008.  The VA examiner noted that for the Muscle Group II (right shoulder) and Group XX (thoracic spine) the etiology of the injury was a missile, which was high velocity, and large caliber; it was noted that there were multiple missiles and they were bullets, shell, and shrapnel.  The Veteran's medical history was noted and the Veteran reported complaints of pain and numbness in the right shoulder, difficulty using the right hand for writing and carrying objects, and tremors of the right hand when attempting to hold items such as a cup.  The Veteran reported flare-ups of the right shoulder every week.  He also noted severe functional impairment secondary to the right shoulder and the thoracic spine in that he is not able to stand more than 30 minutes, coordination of the right hand is poor secondary to the shoulder, he spends two hours of the day in a wheel chair, there is decreased strength in the left upper extremity, and he has pain six out of seven days.  He stated that he uses acetaminophen for pain and that it is fairly effective and he also wore a back brace.  He reported pain, decreased coordination, increased fatigability, weakness, uncertainty of movement, and stiffness and numbness.   He also reported flare-ups that are severe, weekly, last hours, and resulted in decreased motion of the right shoulder and arm as well as an inability to stand for long periods; he also spent two hours of the day in the wheelchair. 

The VA examiner observed that the body areas injured were the shoulder girdle and arm, involving Muscle Group II, affecting the pectoralis major of costosternal origin, with muscle strength of 2/5, whereas muscle strength of the other groups was 3/5.  The examiner indicated that there was no intermuscular scarring; scars; residuals of nerve, tendon, or bone damage; muscle herniation; or loss of deep fascia or muscle substance.  The examiner also indicated that muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living and that motion of the shoulder joint was not limited by muscle disease or injury.  Range of motion testing revealed flexion of 160 degrees with pain beginning at 160 degrees and ending at 155 degrees, abduction of 160 degrees with pain beginning at 160 degrees and ending at 155 degrees, external rotation of 90 degrees with pain beginning at 0 degrees, and internal rotation of 45 degrees with pain beginning at 45 degrees and ending at 40 degrees.  There was no additional limitation of motion on repetitive use for any range of motion.  

Considering both the thoracic spine muscle injury and right shoulder muscle injury, the examiner noted that there are no effects on feeding; shopping, recreation, dressing, toileting, and grooming are moderately affected; chores, traveling, and bathing are severely affected; and exercise and sports are prevented.  An August 2008 x-ray showed mild degenerative disc disease and spondylosis of the upper lumbar spine and mild thoracic scoliosis with convexity to the right; there was also mild loss of statute of the vertebral bodies from T1-T7.  There was a small shrapnel fragment seen at the posterior elements to the T4.  An x-ray study of the right shoulder revealed diffuse osteopenia and moderate right AC joint osteoarthritis.

Although the Veteran's claims file was not available at the time of the above examination, a February 2009 addendum reflects that the claims file was later reviewed.  The addendum also reflects the examiner's opinion that the classification of the Veteran's injury is moderate right shoulder degenerative disc disease and moderate spondylosis of the thoracic spine.   

At the September 2009 VA examination it was noted that the Veteran had pain, decreased coordination, increased fatigability, weakness, and uncertainty of movement related to his gunshot wounds.  It was also noted that the Veteran had severe flare-ups, weekly and for hours; they were caused by overhead reaching, lifting, carrying, prolonged sitting and walking and were alleviated by pain medication and resting.  It was noted that the Veteran reported sciatica pain, a decrease in his coordination, an increase in his fatigability, and weakness with certain movements.  He also had flare-ups that slowed him down and he was unable to reach, lift, and walk at times.  It was noted that the Veteran had scars on his right axilla, left lateral thigh, left anterior thigh, and left lateral leg.  It was also noted that those scars were painful or tender to touch but they were not adherent.  The residuals of nerve damage was a burning with numbness of the sciatica nerve and the residuals of bone damage was osteopenia of the spine bone.  There was no evidence of muscle herniation, a loss of deep fascia or muscle substance, or motion of any joint limited by muscle disease or injury.  X-ray studies revealed mild lumbosacral scoliosis with the convexity to the left; moderate degenerative desiccated discs and spondylosis from L2-S1; mild degenerative facet joints from L3-S1; mild left sacroilitis; and no acute fracture or dislocation.  There was also evidence of moderate dorsal scoliosis with convexity to the right; mild degenerative disc and spondylosis of the dorsal spine; and paravertebral soft tissue is normal thickness. 

The Veteran was afforded a VA examination in September 2011.  At that VA examination the Veteran reported that that his right shoulder was manifested by: giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of the joint motion, and tenderness; however, it was not manifested by deformity, dislocation or subluxation, locking episodes, effusions, or flare-ups of joint disease.  It was also noted that there were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran was unable to walk more than a few yards and he was assisted by one cane, a walker, and a wheelchair.  The Veteran's range of motion for his shoulder was to 80 degrees for flexion, 70 degrees for abduction, 70 degrees for internal rotation, and 70 degrees for external rotation; there was objective evidence of pain following repetitive motion but there was no additional limitations after three repetitions of range of motion.  An x-ray study of the right shoulder showed bones that were diffusely osteopenic; moderate hypertrophic osteoarthritis of the right acromioclavicular joint with inferior periarticular osetophytes that may cause an impingement syndrome and supposerior osteophytes that cause superior right shoulder soft tissue protuberance.  Also, a mild superior migration of the right humeral head that might suggest a partial rotator cuff tear, and there was no suggestion of peritendinitis.  It was noted that the Veteran's right shoulder affected his activities of daily living by having a mild affect on his grooming; a moderate effect on his recreation, travel, bathing, and dressing, a severe effect on his chores and shopping; and prevented him from doing exercise, sports, and driving.  

The Veteran's thoracic spine was noted to be manifested by fatigue, decreased motion, stiffness, weakness, spasms, and spine pain; the spine pain was noted to occur at any time and it was a dull aching pain that was moderate and lasted for hours with a frequency of one to six days but there was no radiation of pain.  It was noted that he was unable to walk more than a few yards and used a cane, walker, and wheel chair; however, he did not have any incapacitating episodes.  His range of motion was 60 degrees for flexion, 10 degrees for extension, 15 degrees for bilateral lateral flexion, and 15 degrees for bilateral lateral rotation; there was objective evidence of pain after repetitive motion but there were no additional limitations.  

An x-ray study of the thoracic spine revealed diffuse osteopenia; a moderate S-shaped thoracic dextroscoliosis; mild anterior wedging compression of the vertebral bodies at T4 - T12 with minimal to mild corresponding degenerative disks and spondylosis with left sided claw spur at T11-T12; incidental finding of moderate degenerative desiccated disk and spondylosis L2-L3; and moderate calcified degenerative disks and spondylosis from L3-L5.  Also, shrapnel was seen posterior to T6-T7 level.  There was also stable, severe, chronic desiccation to the four lower lumbar discs.   

Based upon the Veteran's residuals of GSW to the right shoulder and thoracic spine there were significant effects on the Veteran's general occupational level and it was noted that the impact was based on weakness or fatigue, decreased work strength, and upper extremity pain.  The resulting work problems were assigned different duties and increased absenteeism.  It was noted that there was mild effect on toileting; moderate effect on recreation, traveling, bathing, dressing, and grooming; severe effect on chores and shopping; and it prevented exercise and sports.  

The Board notes that the Veteran was asked to give an opinion on TDIU based upon all of the Veteran's service-connected disabilities; the Veteran was then granted a TDIU rating in May 2012.  Based upon of the Veteran's service-connected disabilities the VA examiner stated that it was at least likely as not that the Veteran was rendered unable to secure and/or follow a substantial gainful occupation.  It was noted that the Veteran's bilateral peripheral neuropathy of the bilateral lower extremities, the moderate lumbar sacral plexus with degenerative disc disease, and spondylosis of the thoracic spine would prevent the Veteran from doing prolonged standing, walking, frequent stair climbing and bending, reaching overhead, and moderate to heavy lifting.  It was further noted that he would be unable to maintain an erect sitting posture for prolonged period, certainly not for four to eight hours for four to five days a week.  The Veteran reported that after he retired in 2002 he attempted to resume work in 2006 but he could not; thus, it was at least as likely as not that the Veteran's complete unemployability for both physical and sedentary work occurred in 2006.  The VA examiner then stated that the rest of the Veteran's service-connected conditions to include his gunshot wounds and scars, arthritis of the right shoulder, and injury to the right third finger could probably prevent him from doing normal physical work involved in moderate to heavy lifting, reaching overhead, and bending but would not prevent him from doing sit down/sedentary work.  

A. Muscle Group XX, Dorsal (Thoracic Spine Muscle Injury) 

The April 2001 RO rating decision continued the Veteran's 20 percent disability rating for the service-connected residuals of a gunshot wound of Muscle Group XX of the dorsal spine.  During the pendency of the appeal, the May 2012 rating decision granted the Veteran an increased rating of 40 percent effective September 8, 2011.  The Veteran has been rated under 38 C.F.R. § 4.73, Diagnostic Code 5320. 

Under Diagnostic Code 5320, injuries to muscle group XX, which include the spinal muscles, will be evaluated as follows: for the lumbar region, a noncompensable evaluation will be awarded for slight disability, a 20 percent evaluation is warranted for moderate disability, a 40 percent evaluation is warranted for moderately severe disability, and a maximum 60 percent evaluation is warranted where the disability is severe.  For the cervical and thoracic regions, a noncompensable evaluation will be awarded for slight disability, a 10 percent evaluation is warranted for moderate disability, a 20 percent evaluation is warranted for moderately severe disability, and a maximum 40 percent evaluation is warranted where the disability is severe. 

The medical evidence related to the Veteran's thoracic spine muscle injury reveals degenerative joint disease of the thoracic spine with retained shrapnel in the soft tissue of the back. The Board notes that the Veteran is separately service-connected for pain from scars, lower spine arthritis, peripheral neuropathy of the right lower extremity associated with nerve injury of L2-L3 lumbar sacral plexus, and a nerve injury and these are not before the Board today. 

Prior to September 8, 2011

As noted above, prior to September 8, 2011, the Veteran's service-connected muscle injury of the dorsal spine is rated as 20 percent disabling.  Based on the medical evidence set forth above, the Board finds that, an evaluation in excess of 20 percent disabling for the Veteran's thoracic spine muscle injury is not warranted prior to September 8, 2011.  

In order for the Veteran's thoracic muscle injury to warrant an evaluation in excess of 20 percent prior to September 8, 2011, the Veteran's disability must be severe.   However, the Board finds that the evidence of record shows that the Veteran's residuals of GSW to the dorsal spine is manifested as moderately severe prior to September 8, 2011.  In April 2003, February 2005, and October 2005 it was noted that the Veteran had intermittent, daily pain and in February 2005 and December 2005 it was noted that the Veteran did not have flare-ups or incapacitating episodes.  While the Veteran reported in February 2005 that he could walk for several blocks it was noted in July 2008 that he could not stand for more than 30 minutes and could not spend more than 2 hours in his wheelchair.  In April 2003 and September 2009 the Veteran's spondylosis was described to be mild while in February 2009 it was noted to be moderate.  In October 2005 it was noted that there was no functional loss due to pain while in February 2005 he was noted to have moderate to severe functional loss due to pain.   The Board finds that while the Veteran's functional loss is described as moderate to severe in February 2005 his overall disability picture is described as mild to moderate and thus, the Board finds that at no point prior to September 8, 2011, has the Veteran's residuals of a GSW to the dorsal spine been manifested as severe.  

Based on the foregoing, an evaluation in excess of 20 percent disabling for the Veteran's thoracic muscle injury is not warranted under Diagnostic Code 5320 prior to September 8, 2011.  Additionally, the Board has specifically considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40 , 4.45), in order to determine whether an increased evaluation may be warranted.  While recognizing that the Veteran has complaints of pain, as described above, the evidence of record does not reflect evidence of impairment of his thoracic spine upon clinical examination, as caused by such pain, weakness or related factors.  In this regard, the Board notes that, while the February 2005 examiner indicated that with repetitive use there was pain, weakness, fatigue and lack of endurance for all ranges of motion, with fatigue causing the major functional impact, the October 2005 examination indicated no limitation of motion and no functional loss due to pain.  In addition, the record contains no indication that the Veteran suffers from flare-ups or additional impairment that may warrant a finding of additional functional loss beyond that which is objectively shown.  Therefore, the Board holds that additional evaluation under Diagnostic Code 5320 in consideration of DeLuca and applicable VA code provisions is not warranted.  See also 38 C.F.R. § 4.7. 

The Board also finds that under 38 C.F.R. § 4.56 the Veteran's muscle injury of the dorsal spine, Muscle Group XX, is not manifested by a severe disability of the muscle.  First, the Board finds that under 38 C.F.R. § 4.56 (d)(4)(i) the Veteran does not meet the criteria for a severe type of injury since according to the most recent September 2011 x-ray study there is one piece of shrapnel in the posterior at the T6-T7 level and therefore it is not manifested as a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles.  The Board notes that the Veteran's service treatment records noted in June 1944 that part of his vertebral column was smashed; however, in July 2008 it was noted that there was no intermuscular scarring or residuals of nerve, tendon, or bone damage.  In addition, the only evidence of debridement was in the February 1943 service treatment record and also the Veteran's service treatment records noted that the Veteran's shrapnel wounds of the back were healed in February 1943; thus, the Board does not find that there is evidence at any point that is GSW to Muscle Group XX resulted in prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  

In reference to 38 C.F.R. § 4.56 (d)(4)(ii) the Board finds that the Veteran's service treatment records document that though he suffered his injury at the end of January 1943 he was released back to duty in March 1943; the Board notes that the Veteran was eventually found unfit for duty in June 1944.  Thus, there is no evidence in any service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  In addition, the Board finds that the Veteran's record is not consistent for complaint of cardinal signs and symptoms of muscle disability worse than shown for moderately severe; the Board notes that the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.   38 C.F.R. § 4.56(c).  In February 2005 it was noted that the Veteran had pain, weakness, fatigue, and lack of endurance after repetitive use but he was diagnosed with moderate spasm of the paraspinal muscles and moderate to severe functional loss due to pain on range of motion.  In October 2005 and December 2005 the Veteran denied flare-ups and incapacitating episodes; in October 2005 it was noted that there was no limitation of motion or functional loss due to pain and his impairment was described as moderate and in December 2005 it was noted that the Veteran was not on doctor prescribed bed rest and that he did not have any additional degrees of limitation of motion after repeated use.  In February 2009 he was diagnosed with moderate spondylosis.  In September 2011 it was noted that the Veteran's thoracic spine was noted to be manifested by fatigue, decreased motion, stiffness, weakness, spasms, and spine pain; however, it was also noted that the pain was moderate, there was no additional limitation of motion after repetitive use, and there were no incapacitating episodes.  In addition, to the Veteran not having complaints of cardinal signs and symptoms of muscle disability worse than shown for moderately severe the Board finds that the Veteran's Muscle Group XX was not also manifested by the inability to keep up with work requirements; in September 2011 it was noted that the Veteran retired in 2002 and it was also determined that the Veteran could not work as a result of all of his service-connected disabilities.  Moreover, he was granted a TDIU rating for all of his service-connected disabilities by the May 2012 rating decision.  

The Board also finds that the Veteran does not warrant the criteria for a severe muscle injury under 38 C.F.R. § 4.56(d)(4)(iii).  This is because first the Veteran's x-ray studies revealed only one piece of shrapnel in the Veteran's back and not minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  Additionally, the Veteran's service treatment records indicate that the Veteran had two, small, well healed scars of the back and in September 2009 the Veteran's scars were noted to be at the Veteran's thigh and axilla, as well as not adherent; thus, they are not manifested by ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track nor are they manifested by adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  Moreover, it was noted in July 2008 that there was no loss of deep fascia or muscle substance and in September 2009 it was noted that there is no evidence of muscle herniation and that the paravertebral soft tissue had normal thickness.  Thus, there is no evidence of  deep fascia or muscle substance, soft flabby muscles in wound, diminished muscle excitability, visible or measurable atrophy, atrophy of muscle groups not in the track of the missile, or by induration or atrophy of an entire muscle following simple piercing by a projectile.  Therefore, the Board finds that the Veteran's gunshot wound to Muscle Group XX is not manifested as a severe muscle injury under 38 C.F.R. § 4.56.

In sum, the Board finds that prior to September 8, 2011, the preponderance of the evidence is against an increased rating in excess of 20 percent.  The Board finds that the Veteran's residuals of a GSW to the thoracic spine, Muscle Group XX, are manifested as moderately severe.  Thus, prior to September 8, 2011, an increased rating in excess of 20 percent is not warranted. 



Since September 8, 2011

As noted above, the May 2012 rating decision granted the Veteran an increased rating of 40 percent for the residuals of a GSW to the dorsal spine, effective September 8, 2011.  The Board notes that the Veteran's 40 percent disability rating is the maximum schedular rating under Diagnostic Code 5320, cervical and thoracic spine; while there is a 60 percent disability rating available under Diagnostic Code 5320 that is for the lumbar spine and that is not applicable in this case since the Veteran's muscle injury was to the thoracic spine. 

Therefore, the Veteran is in receipt of the maximum schedular rating under Diagnostic Code 5320.  The Board finds that the Veteran does not warrant an additional evaluation under DeLuca since it was noted in September 2011 that there were no additional limitations of motion after repetitive motion, just pain, and that while the Veteran had trouble walking he denied any incapacitating episodes.  Thus, the Board holds that additional evaluation under Diagnostic Code 5320 in consideration of DeLuca and applicable VA code provisions is not warranted.  See also 38 C.F.R. § 4.7.  The Board also finds that there is no evidence that the Veteran would warrant an increased rating under any other applicable rating criteria. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 . The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The Board finds that since the date of claim, the rating criteria contemplates the Veteran's disability; in addition, the Veteran has not alleged that he warrants an extraschedular rating.  The Veteran's residuals of a GSW to Muscle Group XX are manifested by pain, limitation of motion, fatigue, weakness, and the inability to walk more than 30 minutes; he uses a wheel chair.  However, the Board finds that these manifestations are contemplated in the rating criteria discussed above.  In addition, the Board notes that while the Veteran has restrictions on employment the Veteran was granted a TDIU rating based on all of his service-connected disabilities and not just solely because of his residuals of a GSW to Muscle Group XX.  Thus the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

In sum, the Board finds that since September 8, 2011, the Veteran's service-connected residuals of gunshot wound to the thoracic spine, Muscle Group XX, does not warrant an increased rating in excess of 40 percent since  he is already receiving the maximum schedular rating and there is no evidence that he meets the criteria under any other diagnostic code.  

B. Muscle Group II 

As noted above, the April 2001 rating decision continued the Veteran's 20 percent disability rating; however, during the pendency of the appeal, the Veteran was granted a 40 percent disability rating effective July 29, 2008.  The Board notes that the February 2010 Joint Motion for Partial Remand noted that the July 2009 Board decision stated that since the Veteran was separately rated for arthritis of the right shoulder based on limitation of motion the analysis was limited to disability of the muscles.  The Joint Motion for Partial Remand stated that it was unclear if the actual limitation of motion experienced by the Veteran was attributed to the Veteran's osteoarthritis or the muscle disability and there should be an analysis if the Veteran warrants a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Board notes that the May 2012 rating decision granted the Veteran service connection for right shoulder osteoarthritis associated with GSW of the right shoulder, Muscle Group II, and granted the Veteran a 20 percent disability rating under Diagnostic Codes 5010-5201, effective September 8, 2011; the Veteran has not filed a substantive appeal on the May 2012 rating decision.  Thus, the Board finds that the February 2010 Joint Motion for Partial Remand has been complied with in that respect. 

Under 38 C.F.R. § 4.73, Diagnostic Code 5302, injuries to Muscle Group II, which include the muscles of the arm and shoulder, will be evaluated as follows: a noncompensable evaluation will be awarded for slight disability, a 10 percent evaluation is warranted for moderate disability, a 20 percent evaluation is warranted for moderately severe disability, and a maximum 40 percent evaluation is warranted where the disability is severe.

Disabilities of the shoulder and arm can also be rated under 38 C.F.R. § 4.71a , Diagnostic Codes 5200-5203.  For rating purposes, a distinction is made here between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant. 38 C.F.R. § 4.69.  Under Diagnostic Code 5200, favorable ankylosis of the scapulohumeral articulation (abduction is possible to 60 degrees and the individual can reach his or her mouth and head) warranted a 20 percent evaluation for the minor arm and a 30 percent evaluation for the major arm.  Intermediate ankylosis (between favorable and unfavorable) warrants a 30 percent evaluation for the minor arm and a 40 percent evaluation for the major arm.  Unfavorable ankylosis (abduction is limited to 25 degrees from the side) warrants a 40 percent evaluation for the minor arm and a 50 percent evaluation for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5200. 

Under Diagnostic Code 5201, limitation of motion of the arm at the shoulder level is evaluated as 20 percent disabling for the major and minor arms.  Limitation of motion of the arm midway between the side and shoulder level is evaluated as 30 percent disabling for the major arm and 20 percent disabling for the minor arm. Limitation of the arm to 25 degrees from side is evaluated as 40 percent disabling for the major arm and 30 percent disabling for the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Flexion of the shoulder to 180 degrees is considered full, abduction to 180 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate I. 

Under Diagnostic Code 5202, malunion of the humerus with moderate deformity warrants a 20 percent evaluation for the major and minor shoulders.  Malunion of the humerus with marked deformity warrants a 20 percent rating for the minor shoulder and a 30 percent rating for the major shoulder.  In addition, a 20 percent evaluation is warranted where there is recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level for both the major and minor arms.  Recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements warrants a 20 percent rating for the minor arm and a 30 percent rating for the major arm.  Fibrous union of the humerus warrants a 40 percent rating for the minor arm and a 50 percent rating for the major arm.  Nonunion (false flail joint) of the humerus warrants a 50 percent rating for the minor arm and a 60 percent rating for major arm.  Loss of head (or flail joint) warrants a 70 percent rating for the minor arm and an 80 percent rating for the major arm.  38 C.F.R. § 4.71a , Diagnostic Code 5202. 

Under Diagnostic Code 5203, in order to warrant the assignment of a maximum 20 percent evaluation for either the major or the minor arm, the evidence must show dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.  38 C.F.R. § 4.71a , Diagnostic Code 5203. 


Prior to July 29, 2008

Prior to July 29, 2008, the Veteran is in the receipt of a 20 percent disability rating for the residuals of a GSW to the right shoulder; however, based on the foregoing, the Board finds that prior to July 29, 2008, a rating in excess of 20 percent for the Veteran's right shoulder muscle injury is not warranted under Diagnostic Code 5302.  To warrant a rating greater than 20 percent, the Veteran's right (dominant) shoulder disability would need to be medically evaluated as moderately severe.  Here, however, the April 2003 VA examiner stated that the Veteran has an old gunshot wound to the right shoulder with mild to moderate degenerative joint disease and moderate functional loss due to pain.  Additionally, the Veteran did not have erythema, tenderness, or palpation.  In addition, the October 2005 VA examiner indicated that the Veteran's level of impairment due to residuals of the service-connected gunshot wound to the right shoulder was moderate.  It was also indicated that the Veteran's pain was intermittent and he had no effusion, tenderness, crepitus, deformity, or spam.  Moreover, in December 2005 it was noted that the Veteran had no flare-ups.  In summary, the Veteran's right shoulder muscle injury has been consistently described as being manifested by moderate disability of the right shoulder.  Thus, the Veteran's right shoulder muscle injury has manifested in no more than moderate disability of Muscle Group II. 

The Board additionally finds that a higher evaluation under Diagnostic Codes 5200, 5202 and 5203 is also not warranted.  In order to obtain a higher rating, the Veteran's right shoulder condition would need to show ankylosis, malunion, dislocation, fibrous union, or some other more significant impairment, such as frequent dislocations of the joint.  There is no medical evidence in the record to support such an evaluation in this case.  A higher evaluation under Diagnostic Code 5201, dealing with limitation of motion of the arm, would require limitation of motion of the arm midway between the side and shoulder level.  Based on the range of motion testing noted above, however, the Veteran's range of motion was not so limited.  Thus, the Board finds that prior to July 29, 2008, an increased rating in excess of 20 percent is not warranted.  

The Board has  also considered if the Veteran warrants an rating under DeLuca.  While recognizing that the Veteran has complaints of pain, as described above, the record does not reflect evidence of additional impairment of his right shoulder upon clinical examination, as caused by such pain, weakness or related factors.  While the record indicates that there was pain, weakness, fatigue, and lack of endurance with repetitive use, and moderate functional loss due to pain, as well as flare-ups, the record also specifically indicates no additional limitation of motion for all ranges of motion.  Therefore, although it has no reason to doubt that the Veteran suffers from painful flare-ups, the Board is unable to identify any clinical findings which would warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45, and 4.59. 

The Board also finds that the Veteran's muscle injury is not manifested as moderately severe under 38 C.F.R. § 4.56(d)(3).  In order to warrant a moderately severe disability under 38 C.F.R. § 4.56(d)(3)(i) the muscle the injury must be through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  However, the Veteran's service treatment records reflect that he suffered a mild laceration of the right axilla that was treated with debridement and suturing and improved with no signs of infection.  In reference to 38 C.F.R. § 4.56 (d)(3)(ii) the Board finds that the Veteran's service treatment records document that though he suffered his injury at the end of January 1943 he was released back to duty in March 1943; the Board notes that the Veteran was eventually found unfit for duty in June 1944.  Thus, there is no evidence in any service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Further, the September 1944 VA examination report reflects a 3.5 inch nonadherent scar at the fold extending from the upper part of the right axilla upwards with no limitation of motion of the arm and no loss of muscle tissue.  As noted above, the cardinal signs are cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.    However, the Board finds that while the Veteran reported pain reaching over head the Veteran does not meet the cardinal signs for a moderately severe disability since in April 2003 the Veteran was found to have moderate functional loss and no flare-ups.  Finally the Board finds that the Veteran does not meet the requirements under 38 C.F.R. § 4.56(d)(3)(iii) since the Veteran's service treatment records note in September 1944 that the Veteran has no loss of muscle tissue.  Moreover, in April 2003 it was noted that the Veteran had no erythema or tenderness on palpation nor did he had additional loss of range of motion and in October 2005 it was noted that he had no muscle herniation.  Thus, the Board finds that the Veteran does not meet the requirements for a moderately severe muscle injury under 38 C.F.R. § 4.56(d)(3).

In sum, the Board finds that prior to July 29, 2008, the Veteran's residuals of GSW to the right shoulder, Muscle Group II, is not manifested as moderately severe. Thus, an increased rating in excess of 20 percent is not warranted. 




Since July 29, 2008

The Board notes that when the RO granted the Veteran an increased rating of 40 percent by way of the May 2012 rating decision, effective July 29, 2008, it granted the Veteran the maximum schedular rating under Diagnostic Code 5302.  The Board finds that the Veteran's residuals of a GSW to the right shoulder does not warrant an increased rating under since there is no evidence of a fibrous union of the humerus (Diagnostic Code 5203).  Thus, since January 29, 2008, an increased rating in excess of 40 percent is not warranted. 

The Board has  also considered if the Veteran warrants an rating under DeLuca.  While recognizing that the Veteran has complaints of pain, as described above, the record does not reflect evidence of additional impairment of his right shoulder upon clinical examination, as caused by such pain, weakness or related factors.  While the record indicates that there was pain, weakness, fatigue, and lack of endurance with repetitive use, and moderate functional loss due to pain, as well as flare-ups, the record also specifically indicates no additional limitation of motion for all ranges of motion.  Therefore, although it has no reason to doubt that the Veteran suffers from painful flare-ups, the Board is unable to identify any clinical findings which would warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59. 

As noted above, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Board finds that since the date of claim, the rating criteria contemplates the Veteran's disability; in addition, the Veteran has not alleged that he warrants an extraschedular rating.  The Veteran's residuals of a GSW to Muscle Group II are manifested by pain and limitations of motion.  However, the Board finds that these manifestations are contemplated in the rating criteria discussed above.  In addition, the Board notes that while the Veteran has restrictions on employment the Veteran was granted a TDIU rating based on all of his service-connected disabilities.  Thus the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

In sum, the Board finds that since July 29, 2008, the Veteran's residuals of GSW to the right shoulder, Muscle Group II, is receiving the maximum schedular rating under Diagnostic Code 5201 and there is no evidence that it is manifested by of a fibrous union of the humerus.  Thus, the Board finds that since July 29, 2008, the Veteran's residuals of a GSW to the right shoulder does not warrant an increased rating in excess of 40 percent.


ORDER

Prior to September 8, 2011, an increased rating in excess of 20 percent for the service-connected residuals of a gunshot wound of Muscle Group XX of the dorsal spine (thoracic spine injury) is denied. 

Since September 8, 2011, an increased rating in excess of 40 percent for the service-connected residuals of a gunshot wound of Muscle Group XX of the dorsal spine (thoracic spine injury) is denied. 

Prior to July 29, 2008, an increased rating in excess of 20 percent for the service-connected residuals of a gunshot wound to Muscle Group II (right shoulder injury) is denied. 

Since July 29, 2008, an increased rating in excess of 40 percent for the service-connected residuals of a gunshot wound to Muscle Group II (right shoulder injury) is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


